August 3, 1931. The opinion of the Court was delivered by
This is an appeal from an order of his Honor, Judge Greene, overruling a demurrer interposed by the defendant to the complaint upon the ground that several causes of action have been improperly united, to wit, a cause of action based upon contract and one or more causes of action based upon tort, and refusing a motion by the defendant for an order requiring the plaintiff to make the complaint more definite and certain by separately stating the various causes of action which are jumbled together in one cause of action.
As we construe the exceedingly prolix and confused complaint, disregarding such allegations as are in support of other complaints in other actions which appear to be pending between the parties, the complaint contains a single cause of action, for damages on account of the alleged fraud of the company in delivering to the plaintiff a policy upon the life of one Nettie Archer, payable in the event of her death to her personal representatives, when it had been agreed that in consideration of the payment of the premiums by the plaintiff *Page 521 
herein, Hannah Crosby, she should have been named as beneficiary of the proceeds of the insurance.
In view of this construction, the demurrer and the motion must be held to have been properly overruled and refused. The question of the sufficiency of the complaint as stating such a cause of action is not properly before the Court.
The judgment of this Court is that the orders appealed from be affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER, CARTER and BONHAM concur.